DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/4/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 12 recites that “the second pH buffering agent can exert a buffering effect in a basic range in the basal buffer solution to keep it acidic during the measurement of the urinary PGE-MUM”.
This claim language is indefinite because it does not allow for the metes and bounds of the claim to be determined. 
Initially, “can” exert it is not a positive recitation. It is unclear whether this refers to a capability that is required to be present in the invention or whether it refers to a mere possibility that is not required.
Furthermore, the claim language is not clear because it refers to “to keep it acidic” but also refers to exerting a buffering effect “in a basic range”. It is unclear how the agent could be acting “in a basic range” if the basal buffer solution is acidic and is being kept acidic.
In addition, the capability of a particular buffering agent to keep a solution acidic during ““measurement of the urinary PGE-MUM” would depend on a variety of factors, which are not specified in the claim. The same exact pH buffering agent might or might not keep another solution acidic depending on how much of each of these ingredients is present (which is not specified in the claim). The particular method of “measurement of the urinary PGE-MUM” is also not specified in the claim. A pH buffering agent might or might not be capable of keeping another solution acidic depending on the particular method of measurement. For example, the type, composition, and volume of the basal buffer solution and similarly the type, composition, and volume of sample and/or any other reagents added during the measurement. 
e.g., without specifying any way to achieve those results) is unclear. In this case, the claims only express a problem solved or intended result, but do not specify what structures, materials, or acts in the claim perform the noted functions. 
The recited function in this case might be achieved/impacted by numerous factors such as the quantity and type of sample and other reagents used in measurement, and/or by the quantity and type of second buffering agent and basal buffer solution. Broadly saying that the second buffering agent can “keep it acidic during the measurement” renders it unclear by what means the presently claimed second buffering agent is distinguished from those that do not achieve the desired functional properties claimed. It is unclear whether the second buffering agent requires some particular structure, or if the desired result would depend on a certain manner of use. 
In view of the above, the ordinary artisan would not know whether a particular second pH buffering agent would fall within the scope of the claim or not. See also MPEP 2173.05(g).
Claim 20 recites that “the molar concentration of the zwitterionic surfactant is 10 to 90, taking the molar concentration of the cationic surfactant as 100”. As written, the claim language therefore appears to state that the concentration of the zwitterionic surfactant is 10-90 M (molar concentration). However, it is not clear that this is Applicant’s intended meaning since the working examples used orders of magnitude less detergent (e.g., 2 mM CHAPS in Example 1). Furthermore, it is not clear if “taking the molar concentration of the cationic surfactant as 100” requires that the molar concentration of the cationic surfactant is 100 M, or if some other meaning is intended. The claim language is ambiguous and does not allow for the metes and bounds of the claim to be determined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Colin et al. (U.S. 5,925,573) in view of Fujiwara et al. (U.S. 2009/0130775 A1), Lubenow et al. (U.S. 6,723,510 B2), Zuk et al. (US 4,208,479), and either one or both of Belly et al. (U.S. 5,958,339) and/or Marchessault et al. (U.S. 2005/0019755 A1).
Colin et al. teach measurement of an analyte using superparamagnetic particles (i.e., a solid phase) on which an anti-ligand (such as an antibody) is bound directly or indirectly (i.e., immobilized). See especially title; abstract; column 1, line 1 to column 2, line 42; col. 4, lines 1-4; and claims 1 and 14. In the alternative, ligand may be bound to the particles for recognition by the anti-ligand (col. 3, lines 20-28).
Colin et al. further teach that the superparamagnetic particles are provided in suspension in liquid phase and that buffer is normally used for maintaining the desired pH, depending on the nature of the ligand to be detected (see especially col. 1, lines 46-56; col. 2, lines 36-53; claims 1 and 14). 
Colin et al. exemplify a solution containing particles and NaHCO3 buffer which was used to adjust the pH to about 8 (col. 5, lines 33-37), thereby indicating that this buffer meets the functional characteristic of a second pH buffering agent that “can exert a buffering effect in the basic range”. Colin et al. also exemplify a buffer comprising sodium phosphate which was used to achieve a pH of 7.5 (col. 5, lines 37-44), which would therefore also read on the instantly 
Colin et al. further teach that detergents (i.e., surfactants) can also be added to prevent non-specific reactions (ibid at col. 2, lines 50-53). 
Colin et al. differs from the claimed invention in that it does not specifically teach a basal buffer solution having an acidic pH, and where the basal buffer solution also contains a pH buffering agent that is different from the second pH buffering agent.
Furthermore, Colin et al. indicate that their invention may be applied to the determination of “any biochemical or biological substance”, but do not specifically contemplate measurement of urinary PGE-MUM. Similarly, Colin et al. while teaching ligand or anti-ligand immobilized on the particles, does not specifically teach the ligand bicyclo PGE-MUM or an anti-bicyclo PGE-MUM antibody. Colin et al. also teach that detergents can be added (and detergents are surfactants), but do not specifically teach a cationic surfactant. Lastly, Colin et al. also do not specifically invoke an assay “kit” or describe their invention using this terminology.
Fujiwara et al. teach that PGE-MUM in urine can be used for clinical staging of ulcerative colitis (UC) or interstitial pneumonia (IP), for example to enable discrimination of the pre-remission phase and the remission phase of UC and to enable discrimination between the active and non-active phases of IP (abstract and [0021]-[0033]). Fujiwara et al. teach that PGE-MUM in urine can be measured using antibodies that react specifically with bicyclo-PGE-MUM [0037], which is the chemically stable form of PGE-MUM.
With respect to the cationic surfactant, Colin et al. as above suggest addition of detergents (which are surfactants) but not specifically cationic surfactants. 

Lubenow et al. teach including detergents in order to reduce loss of the beads, and also increases signal and allows for higher signal-to-noise ratio (col. 2, lines 51-58; col. 5, lines 7-23). Detergent enhances separation and collection of particulate substrates (col. 6, lines 52-67) and improves the reliability and consistency of measurements or assays using the beads (col. 7, lines 4-20). The presence of detergent also allows for better separation of magnetic beads or particles and a more efficient collection of all the beads towards the source of the magnetic field (col. 9, line 62 to col. 10, line 6). 
Lubenow et al. teach that the particles may be suspended in an aqueous solution or buffer containing detergent and then combined with a sample containing the molecule of interest (ibid at col. 6, lines 63-65; see also at col. 7, lines 35-51).
Lubenow et al. teach that the detergents that may be used include cationic detergents, such as dodecyltrimethyl ammonium chloride and cetyltrimethylammonium bromide (CTAB) (col. 8, lines 51-60), both of which read on a cationic surfactant that is an alkyltrimethylammonium halide, as in claim 18. Furthermore, dodecyltrimethyl ammonium chloride contains 12 carbon atoms in the dodecyl alkyl group, as in claim 19. It is also asserted by the examiner to be well-known that the cetyl alkyl goup of cetyltrimethylammonium bromide (CTAB), as taught by Lubenow et al., also contains a number of carbon atoms within the claimed range of claim 19.

	Belly et al. teach that a buffering agent can be used to maintain the pH of the assay and in particular, either a suitable buffering agent or a mixture of buffers can be used (col. 6, lines 6-22).
	Similarly, Marchessault et al. also pertains to magnetic particle-based assays (abstract, [0002]-[0003] and teach that contacting of the sample with the magnetic particle is performed in the presence of a specific buffer or combinations thereof [0026].
It would have been obvious to one of ordinary skill in the art to adapt the ligand or anti-ligand-bearing particles of Colin et al. so as to contain the ligand bicyclo PGE-MUM or an antibody specific to bicyclo PGE-MUM so that the particles could be used to detect PGE-MUM, which was a known marker of recognized clinical importance. Put another way, Colin et al. teach particles for measuring analyte and it would have been obvious to adapt the particles to the assay of PGE-MUM for use in staging of ulcerative colitis or interstitial pneumonia. One skilled in the art would have had a reasonable expectation of success as Colin et al. teach that their techniques may be applied to the measurement of any analyte and Fujiwara et al. also indicate that antibodies to PGE-MUM, specifically to bicyclo PGE-MUM, were previously known.
It would have been further obvious to one of ordinary skill in the art to provide the particles of Colin et al. and Fujiwara et al. together with a buffer in order to maintain a desired pH, as taught by Colin et al. Although Colin et al. do exemplify buffers that exert a buffering 
It would have been further obvious to provide a detergent and specifically a cationic detergent as taught by Lubenow et al. in order to not only prevent non-specific reactions (as taught by Colin et al.) but also to decrease loss of the particles during handling, improve the signal, and improve reliability and consistency of measurements or assays using the particles (as taught by Lubenow et al.). Accordingly, it would have been obvious to provide the solid phase particles and buffer solution together with a cationic surfactant in view of the suggestion to include detergent of Colin et al. as well as in view of the teachings of Lubenow et al. of the benefits of including detergents when conducting magnetic particle assays (which also describes the techniques of Colin et al.).
Although Colin et al. also do not specifically invoke an assay “kit” or describe their invention using this terminology, the advantages of packaging together necessary reagents in kit form were well known in the art at the time of the invention, as taught for example by Zuk et al. Accordingly, it would have been obvious to provide together the solid phase particles, buffer, and the detergent/ cationic surfactant in the form of a kit so that all of the reagents necessary to perform assays for PGE-MUM would be packaged together, thereby allowing for the benefits of convenience to the end user, improvement in accuracy, and/or for the purpose of commercial 
With respect to the inclusion of a basal buffer solution having an acidic pH (in addition to the second buffering agent), it would also have been obvious to arrive at a particle buffer that is “acidic” out of the course of routine optimization, Colin et al. teaching as above that buffer is used to adjust to a desired pH. Belly et al. also teach assay pH of 9.0 or less, such as 6.0 to 9.0 (col. 6, lines 6-9) and Marchessault et al. also teaches assay pH in the range of 3-10 [0021]. Furthermore, Fujiwara et al. exemplify a pH of 7.3 and so it would have been reasonably expected that a buffer with an acidic pH that is nevertheless close to pH 7.3 (e.g., pH 6.5, pH 6.9) would therefore be suitable for assaying PGE-MUM. 
Absent evidence of criticality for the claimed range, it would have been obvious to arrive at a weakly acidic buffer by optimizing within ranges taught in the prior art, e.g. depending on the desired pH for the assay and in view of the particular analyte to be determined (in this case, PGE-MUM). In particular, it would have been obvious to employ an acidic pH such as (e.g., pH 6.8, pH 6.9) out of the course of routine optimization, given that pH was well recognized to be a result-effective variable when performing immunoassays.
Since the purpose of the buffer is to maintain pH, it would have been well within the level of skill of the ordinary artisan to assure that the buffer could maintain a desired acidic pH during the assay (i.e., “to keep it acidic during the measurement”).
Similarly, with respect to claim 16, in such a case as this where the range suggested by the prior art overlaps the claimed range, a prima facie case of obviousness exists. Absent evidence of criticality for the particular pH range as claimed, one skilled in the art would have found it obvious to arrive at pH values as claimed out of the course of routine optimization, by optimizing pH as a well-known result-effective variable.
Furthermore, it would have been obvious to employ a mixture of different pH buffering agents in order to achieve the same purpose, with the expectation of that in combination, each buffering agent would similarly perform the same function of providing pH control. One skilled in the art would have been motivated to achieve a desired pH using a mixture of buffering agents 
With respect to claim 13, which requires that the particles are suspended in the basal buffer solution which also comprises the second pH buffering agent:
The Courts have also held that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).
In this case, it would have been obvious to provide the particles suspended in a buffer containing the pH buffering agents and the cationic surfactant as a single mixture in view of the teachings of Lubenow et al. teach that magnetic particles to be used for assays may be suspended in buffer containing detergent (which as above may be a cationic surfactant) prior to being combined with sample. Notwithstanding, the courts have held that changes in the sequence of adding ingredients is a recognized legal precedent in establishing obviousness (In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.); MPEP 2144.04, IV., C). 
As a result, the ordinary artisan would have found it obvious to provide the buffering agents and cationic surfactant by suspending the magnetic particles in a buffer containing these ingredients by selecting from a finite number of ways in which to provide these ingredients to be used in the assay. Moreover, providing the magnetic particles already in buffer containing the detergent would eliminate the need for having to separately add buffer and detergent during assay, thereby reducing the number of manipulative steps needing to be performed by the user.

With respect to claim 15, Lubenow et al. teach inclusion of detergents which may be any of anionic, cationic, nonionic, or zwitterionic detergents and combinations thereof (col. 8, lines 51-66). Lubenow et al. also exemplify zwitterionic detergents including CHAPS (ibid). 
The Courts have also held that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).
In this case, it would have been obvious to include a combination of a cationic detergent and a zwitterionic detergent in view of the explicit suggestion by Lubenow et al. that the detergents may be any of anionic, cationic, nonionic, or Zwitterionic detergents and that combinations of these may be included. Accordingly, it would have been obvious to arrive at a combination of cationic and zwitterionic by selecting from a finite number of identified, predictable alternatives; namely those types of detergents as suggested by Lubenow et al. Furthermore, it would have been obvious to include multiple detergents together with the expectation that in combination, each detergent would have performed the same function as it did separately, namely to prevent non-specific binding, reduce bead loss, improve assay performance, etc.
With respect to claims 18-19, it would have been further obvious to select the cationic detergents dodecyltrimethyl ammonium chloride or cetyltrimethylammonium bromide (CTAB), as taught by Lubenow et al. by selecting from a finite number of identified, predictable 
With respect to claim 20, Lubenow et al. does not specify the molar concentration of the detergents, instead reporting concentrations in units of percentage (v/v). However, the reference does suggest adjusting the concentration of detergent [0048], thereby indicating that the concentration of detergent was recognized in the prior art to be a result-effective variable.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). There is a motivation to optimize result-effective variables (MPEP 2144.05).
Absent evidence of criticality for the currently claimed ranges, it would have been obvious to one of ordinary skill to arrive at numbers within the claimed ranges out of the course of routine optimization, by adjusting the amount of zwitterionic and/or cationic detergent included in the buffer.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Colin et al. (U.S. 5,925,573) in view of Fujiwara et al. (U.S. 2009/0130775 A1), Lubenow et al. (U.S. 6,723,510 B2), Zuk et al. (US 4,208,479), and Belly et al. (U.S. 5,958,339) and/or Marchessault et al. (U.S. 2005/0019755 A1) as applied to claim 12 above, and further in view of Mohan, Chandra (“Calbiochem: Buffers” (2003), retrieved from http://wolfson.huji.ac.il/purification/PDF/Buffers/Calbiochem_Buffers_Booklet.pdf on 6/8/2020, 37 pages).
Colin et al., as discussed above, exemplifies a buffer comprising sodium phosphate (col. 5, lines 37-44), which would therefore also read on the instantly recited second buffering agent exerting a buffering effect in the basic range as claimed. Colin et al. also teach that a Tris buffer can be used (col. 4, line 50)
However, Colin et al. is silent as to the pKa of these buffers.
Mohan provides evidence that the pKa’s of sodium phosphate and Tris buffers fall within the claimed range of 7.0-10.0 (Table 1, page 7). Furthermore, Mohan teaches that biological buffers should meet general criteria including a pKa that is between 6.0 and 8.0 (page 10).
Therefore, in light of the evidence of Mohan et al., it can be seen that the recited features would necessarily flow from the prior art combination as above due to the inclusion of the known buffers sodium phosphate or Tris.
In the alternative, it would have been obvious to one of ordinary skill in the art to arrive at the claimed invention in view of the teachings of Mohan that biological buffers should have a pKa within the range 6.0 and 8.0, which is a range that overlaps the presently claimed range of 7.0 to 10.0, such that a prima facie case of obviousness exists. Absent evidence of criticality, it would have been obvious to arrive at the claimed invention out of the course of routine optimization, by selecting a buffer having a pKa within the claimed range by following the guidance of Mohan to use biological buffers of pKa 6-8.

Response to Arguments
The § 112(a) rejection is withdrawn in view of Applicant’s amendments to claim 12.
Applicant’s arguments with respect to the § 112(b) rejection are acknowledged but are moot in view of the new grounds of rejection.
With respect to the § 103 rejections, Applicant points to the amendments to claim 12 to recite “to keep the basal buffer solution acidic during the measurement of the urinary PGE-MUM”. This is not found persuasive because the claims are directed to a kit and not to a method of measurement. Nevertheless, it is maintained that this feature would be obvious given that the purpose of an assay buffer was known to be to maintain pH during assay. Moreover, whether the pH buffering agent can keep a solution acidic would depend on various factors, such as the amount of pH buffering agent included and the amount and pH of sample and other reagents added during assay (see § 112(b) rejection above). 
Arguments that the cited art “did not contemplate that a urine sample treated with alkali can be directly used in measurement…” (Reply at page 7) are not persuasive for reasons of record. The examined claims are directed to a kit, and not a method of measurement. The process steps argued are not limitations of the kit claims. See Final Rejection at page 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE FOSTER whose telephone number is (571)272-8786.  The examiner can normally be reached M-F, 7-3 Eastern Standard Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi, can be reached at (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	/CHRISTINE FOSTER/            Primary Examiner, Art Unit 1699